IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30781
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

SCIENEAUX PAUL JARMON,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                       USDC No. 98-CR-179-2-A
                        --------------------
                          October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Scieneaux Paul Jarmon (“Jarmon”) appeals his guilty-plea

conviction and sentence for conspiracy to possess and distribute

marijuana, in violation of 21 U.S.C. § 846.    He argues that:

(1) the Government breached the plea agreement by supporting the

use of information as evidence of relevant conduct during

sentencing; and (2) the district court erred in its determination

of relevant conduct during sentencing.

     We have carefully reviewed the arguments and the appellate

record.   Jarmon has failed to show plain error with regards to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30781
                                -2-

his argument that the Government’s conduct breached the plea

agreement.   See United States v. Wilder, 15 F.3d 1292, 1301-02

(5th Cir. 1994).   Jarmon waived his right to appeal the district

court’s determination of relevant conduct.   See United States v.

Portillo, 18 F.3d 290, 292-93 (5th Cir. 1994).

     AFFIRMED.   ALL OUTSTANDING MOTIONS DENIED.